      Case 2:20-cv-00206-KJM-DB Document 31 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JACOB DANIEL WOLF,                                No. 2:20-cv-0206 KJM DB P
12                        Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se in this action. Pending before the

18   Court is an “ex parte motion to enroll as counsel,” filed by William Most, Esq. (ECF No. 30.) In

19   this “motion,” Mr. Most seeks to be enrolled as counsel for plaintiff. Plaintiff, however, has not

20   signed this motion. There is thus no indication that he approves this substitution.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The Ex Parte Motion to Enroll as Counsel (ECF No. 30) is denied without prejudice to

23                its renewal; and

24   ////

25   ////

26   ////

27

28
                                                       1
      Case 2:20-cv-00206-KJM-DB Document 31 Filed 03/22/21 Page 2 of 2


 1             2. The Clerk of Court shall serve a copy of this order on William Most via email at

 2                  williammost@gmail.com and mail a physical copy to:

 3                       William Most
 4                       Most & Associates
                         201 St. Charles Ave., Ste. 114, #101
 5                       New Orleans, LA 70170

 6   Dated: March 22, 2021

 7

 8

 9

10   /DLB7;
     DB/Inbox/Routine/wolf0206.sub atty

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
